DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 7 March 2022 has been entered. Claims 1 and 21 are amended. Claims 1-6, 8-10, and 12-21 are pending.

Applicant’s arguments, filed 7 March 2022, with respect to the rejection(s) of Claims 1-6, 8-10, 12-16, 19, and 20 have been rejected under 35 U.S.C. 102(a)(1) as being allegedly anticipated by U.S. Publication No. 2014/0338388 to Kim et al. have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gliebe (US 6733240) in view of Wood et al. (US 8083487) which teaches a cross-sectional profile of the leading edge is constant over the span of the blade.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (US 6733240) in view of Wood et al. (hereafter Wood – US 8083487).
Claim 1 recites “an axial flow fan.” Gliebe teaches such an axial flow fan, as will be shown.
Gliebe teaches (Figs. 1-7) an axial flow fan comprising: 
a hub (see Fig. 1) rotatable about a fan axis (12); 
a plurality of fan blades (14) mounted to the hub, wherein a fan blade of the plurality of fan blades has a leading edge (32), a trailing edge (34), and an airfoil-shaped cross-section, wherein a cross-sectional profile of the leading edge is constant over the span of the blade (see Fig. 5) and a camber of the airfoil-shaped cross-section is constant over a span of the fan blade (radially inner span of the blade without serration) and a chord of the airfoil-shaped cross-section varies over at least a portion of the span of the fan blade (span of the blade with serrations), the fan blade including at least one serration (46) extending along a trailing edge (34) of the fan blade, wherein the at least one serration is arranged at a location between 40% and 100% of a span of the fan blade (see Figs. 3, 7).
However, Gliebe does not teach the fan blade including at least one wave extending in a span wise direction over the fan blade wherein the at least one wave is arranged at a location between 40% and 100% of a span of the fan blade.
Wood teaches (Figs. 4-6) an axial flow fan comprising a plurality of fan blades (111) having serrations (150) and waves (168) extending along a trailing edge wherein the at least one wave is arranged at a location between 40% and 100% of a span of the fan blade (see Fig. 6).
Wood further teaches such a wavy trailing edge with serrations “facilitates reducing the amplitude of the wake flow, or wake signal, impinging on a downstream object, such that the noise and aeromechanical loading are facilitated to be reduced” (col. 8, ln. 63 – col. 9 ln.9).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Wood to the axial flow fan of Gliebe to have the fan blade including at least one wave extending in a span wise direction over the fan blade wherein the at least one wave is arranged at a location between 40% and 100% of a span of the fan blade, as both references and Applicant’s invention are directed to axial flow fans. Doing so would result in less noise when operating the fan, as recognized by Wood. 
Regarding Claim 2, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 6) the axial flow fan of claim 1, wherein the at least one wave is positioned adjacent a trailing edge of the fan blade (see Fig. 6).
Regarding Claim 3, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 6) the axial flow fan of claim 2, wherein the at least one wave is arranged between 30% -100% of the chord as measured from a leading edge of the fan blade (see col. 3, ln. 25-31)).
Regarding Claim 4, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein the at least one serration is formed in a chord of the fan blade (see Fig. 2, 3).
Regarding Claim 5, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein a height of the at least one serration has is equal to between 0% and 30% of a chord length of the fan blade (see Figs. 2, 3).
Regarding Claim 6, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 4, 6) the axial flow fan of claim 1, wherein a contour of the at least one wave is generally smooth (see Fig. 4).
Regarding Claim 8, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 4, 6) the axial flow fan of claim 1, wherein the at least one wave includes a plurality of waves (see Fig. 6).
Regarding Claim 9, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 4, 6) the axial flow fan of claim 8, wherein the plurality of waves includes between two waves and six waves (see Fig. 6).
Regarding Claim 10, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein a contour of the at least one serration is generally smooth (see Fig. 2).
Regarding Claim 12, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-7) the axial flow fan of claim 1, wherein the at least one serration includes a plurality of serrations (see Fig. 7).
Regarding Claim 13, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 12, wherein the plurality of waves includes between two serrations and six serrations (see Fig. 7).
Regarding Claim 14, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 4, 6) the axial flow fan of claim 1, wherein the at least one wave is equal in number to the at least one serration (see Fig. 6, the serrations are formed with the waves in the same way as Applicant).
Regarding Claim 15, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein a cross-section of the fan blade has a profiled airfoil shape (see Fig. 5).
Regarding Claim 16, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein the fan blade has a sweep (see Figs. 2 and 3 showing swept blades).
Regarding Claim 19, Gliebe, as modified with Wood in Claim 1 above, teaches (Wood Fig. 4, 6) the axial flow fan of claim 1, wherein an amplitude of the one or more waves as measured along an axial dimension is larger at the trailing edge than at the leading edge (see Fig. 6, amplitude of waves is larger at trailing edge)
Regarding Claim 20, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1, wherein an amplitude of the one or more waves as measured along the axial dimension varies continuously from the trailing edge than at the leading edge (see Fig. 4, 6, the wave heights vary continuously from the trailing edge to the leading edge).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe in view of Wood, and further in view of Jarrah (US 20090155076).
Regarding Claim 17, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1.
However, Gliebe does not teach a shroud coupled to a tip end of each of the plurality of fan blades such that the shroud is rotatable about the fan axis.
Jarrah teaches (Fig. 1) an axial flow fan comprising a shroud (102) coupled to a tip end of each of the plurality of fan blades (104) such that the shroud is rotatable about the fan axis.
Jarrah further teaches using a rotatable shroud results in significant noise reduction.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Jarrah to the axial flow fan of Gliebe to have a shroud coupled to a tip end of each of the plurality of fan blades such that the shroud is rotatable about the fan axis, as both references and Applicant’s invention are directed to axial flow fans. Doing so would result in less noise when operating the fan, as recognized by Jarrah. 

Claim 21 recites the same features of Claims 1, 2, 3, 4, 17 which are rejected for the same reasons.
Modified Gliebe further teaches each of the plurality of fan blades includes three waves and three serrations (see Gliebe Figs. 1-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gliebe in view of Wood, and further in view of Suzuki et al. (hereafter Suzuki - US 20100260608).
Regarding Claim 18, Gliebe, as modified with Wood in Claim 1 above, teaches (Gliebe Figs. 1-5) the axial flow fan of claim 1. 
However, modified Gliebe does not teach the axial flow fan is formed from a plastic material via an injection molding process.
Suzuki teaches (Fig. 4a) an axial flow fan having serrated blades (3), wherein the axial flow fan is formed from a plastic material via an injection molding process (see ¶ 0013).
Suzuki further teaches (¶ 0002 and 0013) the fan can easily be manufactured by injection molding and that plastic is lightweight.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Suzuki to the axial flow fan of Gliebe to have the axial flow fan is formed from a plastic material via an injection molding process, as both references and Applicant’s invention are directed to axial flow fans. Doing so would result in easier manufacturing and lighter construction, as recognized by Suzuki. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745